An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 12

IN THE SUPREME COURT OF THE STATE OF NEVADA

  
 

IN THE MATTER OF THE PARENTAL No. 67054

RIGHTS AS TO: MALACHI PATRICK

LEONARD AND HOLDEN GREGORY

LEONARD, MINOR CHILDREN. 5; \ g  
i“ E in  L 

NENITA LEONARD,   i 

Appellant!  L  wit:

VS. -'“‘ “1 ‘u 4

MICHELLE KELLY; AND EDWARD 7m;  » ,

KELLY, a E uw CLERK

 

 

Res ,oﬁridents.

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion for a voluntary dismissal

Of this appeal is granted. Accordingly, this appeal is dismissed. NRAP

4203)}
It is $0 ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: W

cc: Hon. James Todd Russell, District Judge
Fricke Law Ltd.

Peter B. J aquette
Carson City Clerk

1 Appellant’s motion. for stay of appeal and waiver of filing fee is
denied as moot.

Sumzme COURT
m:
ME‘IEW

CLERK‘S ORDER A

(071.1947